OFFICE   OF THE   ATTORNEY   GENERAL   OF TEXAS
i                                     AUSTIN
    OROVERSELLERS
    mToRNErGENERIL
I




    Honorable Leonard Carlton, ComzIsaIoner
    Bureau or Labor Statiatios
    Austin 11, Te xa a
    Dear Sir:




             Your reoent request ror
    mnt has been reoelved and reads
               "I would like your
          seed 011 Ml11 Boilers.
          would these boiler8 be o
                                                    0 lnrlts to Tour
                                                    e 62210, Velnon'a
    Annotated    Civil                             ioh raatla,in part,
    as follow8:




                                          d a aeertlfioata
                                                         of oper-
                                          ereinafterprorided~for,

                             rovialons pbrtlnent to our Inquiry appear

                          Bollare used exoluelrely ror
         agrioulturspurposes
                 Y3ubseo. 6. Boilers used for cotton gin~.~
                 To ooma under the exemptionprovided In Subseotion 4,
    the Cotton Seed Oil Ml1 Boiler rmst be used exolusivsljfor
    *agriculture    purposes." “AgriCult~o~  is defined In the oaae
    of Gordon vs. Buster, 257 3. 1%.220, 113 Tex. %32, In the iol-
    lowing lanpuage:
    Honorable Leonard   Carlton - page 2


                 mqA$Tioultureq,Is ti.aart or aolenoe of
            oultlvating the ,?round,lnoludlngharvesting the
            crops and rearing and management of live ntock;
            husbandry; farming; In a broader ambe, the fmlence
            and art of the produotlon or planta amI animals
            userul to min.”
               In the light of the above deflnltlon, it la our opinion
    that a boiler used ln oonneotlon with a ootton seed 011 mill is
    not exempt under the etatute as one Weed ercluslvelyror agrl-
    oulture purposea.”   It la claar to us that a ootton seed 011
    IILIU 1s engaged In a manuraoturlnE, prooess,
              For additionalauthorities 6ee KeeeenyVI. Beaeman,
    169 Md. 582, 102 A. 666; ?Wndell vi Swedlund, 59 Idrr 29,
    80 P.   2d 13.

                Our views on the quelrtionare   rtrengtheneb     by the
    Legielature'alnoluslon in the statute, a speoltlo emmptlon
    in ravor or ootton gin boilers. If ootton eeed otlaill
    boilers were within the purview 0r the exemption in ravor
    of boilers ured for Waq$loulturepurposeen, certsiuly 4
    cotton gin boiler would also be lnoludedand there would
    have been no reason or neoeesity for the speoifio exemption
    for gln8.
              It is therrf'oreour oonolwion that neither under
    the ooznxondeflnltlon and understandingof the term “agri.Oul.-
    ture purposesn or under the speoiilo intent evidenced by the
    Iaplsletuse in the enaotment of this statute doe8 the cotton
    seed oil till boiler fall within the exemption inquiredabout.
                                            Ywrs     very truly




                                                                 ?:oodall
                                                4 Benjamin     Assistant




I